DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority Certified Copies
Acknowledgment is made of applicant’s claim for foreign priority based on an application filed in the European Union on August 15, 2021.  It is noted, however, that applicant has not filed a certified copy of the European Union application as required by 37 CFR 1.55.  In the case of a design application, the certified copy must be filed during the pendency of the application, unless filed with a petition under 37 CFR 1.55(g) together with the fee set forth in 37 CFR 1.17(g), that includes a showing of good and sufficient cause for the delay in filing the certified copy of the foreign application.  If the certified copy of the foreign application is filed after the date the issue fee is paid, the patent will not include the priority claim unless corrected by a certificate of correction under 35 U.S.C. 255 and 37 CFR 1.323.
Therefore, a certified copy of the European Union application is required.

	
Claim Rejection- 35 U.S.C. 112 (a) and (b)
The claim is rejected under 35 U.S.C. 112(a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The claim is indefinite because:

The specification describes Fig. 1.1 as “Enlarged”, however; applicant provides no understanding of what “Enlarged” means in regards to the scope of the claim. Is Fig. 1.1 intended to be an alternate embodiment OR separate invention? OR does it relate to Figs. 1.2 -1.6?  Based on the specification, the relationship between the figures is unclear.

The disclosure therefore fails to enable someone skilled in the art to make and use it or apply it to the article of manufacture in which design is embodied without resorting to conjecture. 

If Fig 1.1 is in fact an “enlarged” view of a portion of one of the other described views, Applicant has failed to provide a demarcation within the drawings that indicate where the “enlarged” view shown in Fig. 1.1 originates. Therefore, applicant should amend the drawings to add appropriate demarcation, within in the drawing view corresponding to Fig. 1.1. See diagrammed example below.  



Sample ONLY tire with example of appropriate demarcation to indicate where the enlarged fragmentary view(s) originate(s)

    PNG
    media_image1.png
    333
    670
    media_image1.png
    Greyscale

Broken lines in the drawings used for demarcation of enlarged portions of the Tire should be described in a separate paragraph preceding the claim, and as forming no part of the claim.  

Replacement Drawings
Corrected drawing sheets are suggested in reply to the Office action.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  If all the figures on a drawing sheet are canceled, a replacement sheet is not required.  A marked-up copy of the drawing sheet (labeled as “Annotated Sheet”) including an annotation showing that all the figures on that drawing sheet have been canceled must be presented in the amendment or remarks section that explains the change to the drawings.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.

Corrected drawings submitted in response to this Office action must be in compliance with 37 CFR 1.121(d).   When preparing new or replacement drawings, be careful to avoid introducing new matter. New matter is prohibited by 35 U.S.C. 132 and 37 CFR 1.121(f).
Conclusion
The claim stands rejected under 35 U.S.C. 112(a) and (b).

The references are cited as pertinent prior art. Applicant may view and obtain copies of the
cited references by visiting http://www.uspto.gov/patft/index.html and pressing the “Number
Search” button.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner, John Voytek, whose telephone number is (571) 270-3757.  The examiner can normally be reached on 8:00 am - 5:00 pm ET Monday - Friday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, Lakiya G. Rogers, can be reached at (571) 270-7145.  The official fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN A VOYTEK/Primary Examiner, Art Unit 2916                                                                                                                                                                                                        11/08/2022